

116 HRES 1093 IH: Establishing a “Bill of Rights” to support United States law enforcement personnel nationwide in their work to protect our communities.
U.S. House of Representatives
2020-08-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1093IN THE HOUSE OF REPRESENTATIVESAugust 22, 2020Mr. Zeldin (for himself, Mr. King of New York, Mr. Collins of Georgia, Ms. Stefanik, Mr. Austin Scott of Georgia, Mr. Steube, Mr. Banks, and Mr. Meuser) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONEstablishing a Bill of Rights to support United States law enforcement personnel nationwide in their work to protect our communities.Whereas calls to defund, disband, dismantle, or abolish the police should be condemned and rule of law should be strictly maintained;Whereas law enforcement officers take an oath to never betray the public trust;Whereas in the course of investigations into officers who have allegedly exhibited misconduct, law enforcement should have certain rights to ensure a fair administration of justice, including—(1)a law enforcement officer’s inherent right to self-defense against physical threats;(2)a law enforcement officer’s right to legal recourse if a civilian attempts to assault the law enforcement officer;(3)a law enforcement officer’s right to be protected from physical harassment targeting a law enforcement officer;(4)a law enforcement officer’s right to equipment necessary for personal protection;(5)a law enforcement officer’s right to counsel and a union representative present at any interview conducted as part of an investigation;(6)a law enforcement officer’s right to be informed of the nature of the investigation before any interview commences, including the name of the complainant and sufficient information to reasonably apprise the officer of the allegations;(7)during questioning in the course of an investigation a law enforcement officer’s right—(A)to not be subjected to any offensive language;(B)to not be threatened with departmental, civil, or criminal charges; and(C)to not receive financial or promotional inducement;(8)a law enforcement officer’s right to a hearing, with notification in advance of the date, access to transcripts, other relevant documents, and evidence;(9)a law enforcement officer’s right to have the opportunity to respond to adverse accusations; and(10)a law enforcement officer’s right to not be disciplined for exercising a Fifth Amendment right to remain silent unless granted immunity that such statements will not be used against the officer in any criminal proceeding;Whereas in order to ensure these investigations are conducted in a manner that protects the public, respects the rights of law enforcement personnel, and is conducive to good order and discipline;Whereas States across the country are encouraged to adopt a Bill of Rights for law enforcement personnel for protections related to investigation and prosecution arising from conduct during official performance of duties;Whereas the law enforcement community protects our streets, acknowledges the rights of all Americans, and keeps citizens safe from harm;Whereas law enforcement officers are recognized for their public service to all, knowing they face extremely dangerous situations while carrying out their duties; andWhereas a healthy and collaborative relationship between law enforcement officers and the communities they serve is essential to creating mutually respectful dialogue: Now, therefore, be itThat the House of Representatives—(1)recognizes all law enforcement agencies and officers for their tireless work to protect us and make our communities safer;(2)condemns calls to defund, disband, dismantle, or abolish the police;(3)encourages dialogue between law enforcement and their respective communities to improve public safety, and engage all of society’s stakeholders; and(4)respects the rights of police officers to carry out their duties to protect our communities with integrity and have essential protections during the course of investigations.